Citation Nr: 0922114	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of cold injury of both feet.  
In July 2008, the Board remanded the case for the development 
of additional evidence.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to cold temperatures during 
service, and developed discomfort in his feet.

2.  Current pain and paresthesias in both feet is reasonably 
attributable to cold exposure and cold injury during service.


CONCLUSION OF LAW

Residuals of cold injury in both feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Foot Disability

The Veteran contends that he has a bilateral foot disorder 
that developed as a result of cold injury during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The report of an April 1955 examination of the Veteran for 
separation from service does not show any disorder affecting 
the feet.  The Veteran submitted a claim for VA disability 
compensation in 2003.  The RO requested, but was unable to 
obtain, any other service treatment records for the Veteran.  
Those records are presumed to have been destroyed in a fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that when a veteran's records are presumed destroyed, the 
Board has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the 
claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The 
Board will comply with this heightened obligation in 
considering the Veteran's claim.

The Veteran reports that he sustained frostbite of both feet 
when he was exposed to extreme cold during his service in 
Germany in 1954 and 1955.  VA outpatient treatment notes from 
2001 forward reflect that the Veteran has diabetes mellitus, 
treated with oral medication.  In 2001, the Veteran reported 
a several week history of pain in his right great toe and 
foot.  The treating physician diagnosed gout.  

In March 2003, a treating physician noted that the Veteran's 
feet had onychomycosis and impaired sensation.  In October 
2003, the Veteran reported a history of cold injury of his 
feet in 1954 and 1955, during his service in Germany.  He 
stated that he went on week long winter maneuvers, and was 
ordered to sleep outside, because there had been incidents of 
carbon monoxide poisoning when servicemen slept inside the 
trucks.  He indicated that temperatures were as cold as -40 
degrees.  He stated that since then he had experienced 
paresthesias in his feet, treated by private physicians.  He 
reported current symptoms of cold painful feet, alternating 
with hot sensation paresthesias.  The treating physician 
noted onychomycosis with thickened toenails, and that 
sensation in both feet was impaired to monofilament.  The 
physician found that the Veteran had cold injury, and 
prescribed pain medication.  The diagnosis, findings, and 
medication for cold injury continue in the notes from VA 
outpatient treatment in 2004 to 2007.

In June 2004, the Veteran had a VA cold injury protocol 
examination.  The Veteran reported the history of cold 
exposure during winter maneuvers in service in Germany.  He 
indicated that at such times his feet became extremely cold.  
He reported that he saw aides who had him soak his feet, 
change his socks, and warm his feet.  He stated that he had 
not received treatment for foot problems since service.  He 
related that he currently had burning pain on the bottoms of 
his feet.  He reported that the pain developed with prolonged 
standing.  He stated that he was able to walk a mile.  He 
indicated that he was diagnosed with diabetes in 1996.  
The Veteran lives in Texas.  He reported that the current 
discomfort in his feet was about the same in winter and 
summer.

The examiner found that the Veteran's carriage and gait were 
good.  The examiner observed that the color and temperature 
of the Veteran's feet were normal.  The examiner found that 
sensation in the Veteran's feet was normal.  The examiner 
concluded that the Veteran did not have any cold injury 
residuals from frostbite injury during service.

In a December 2005 statement, the Veteran again described his 
exposure to cold during his service in Germany.  He stated 
that since service he had experienced burning sensations and 
dull pain in his feet, and that these symptoms were worse 
during the winter months.

In January 2007, the Veteran had another VA cold injury 
protocol examination.  The examining physician indicated that 
he had reviewed the Veteran's claims file.  The Veteran 
related the history of cold exposure and cold sensations in 
his feet during service.  He indicated that he currently had 
cold sensations and paresthesias in his feet.  He reported 
that the symptoms were worse in the winter, and that a 
burning sensation in his soles developed after walking four 
or five blocks.  He stated that he had to stop and rest when 
the burning sensation began.  The examining physician noted 
decreased sensation to pinprick in the Veteran's feet.  The 
examiner noted minor fungus infection of the toenails.  The 
examiner did not find any ulceration, edema, color changes, 
or skin changes.  The examiner found that the Veteran's gait 
was essentially normal.  The examiner's diagnosis was 
hypersensitivity to cold, with burning sensations in the feet 
in cold weather.  The examiner wrote that it was "impossible 
to state" whether the cold sensations and discomfort in the 
Veteran's feet were due to the cold injury in service, or 
were due to diabetes with vascular changes.

In a July 2007 statement, the Veteran asserted that the 
January 2007 examination was not thorough, and that the 
doctor did not listen to him fully when he discussed his 
condition.  He requested another examination, at a nearby 
location as he could not travel long distances.

In July 2008, the Board noted the differing findings of the 
2004 and 2007 VA examinations, and the Veteran's request for 
a new examination.  The Board remanded the case for a new VA 
medical examination, to include review of the claims file, 
and an opinion as to whether it is at least as likely as not 
that the current symptoms in the Veteran's feet are related 
to cold injury sustained during the Veteran's service.

A VA outpatient clinic sent the Veteran a letter notifying 
him that a he was scheduled for an examination on September 
2, 2008.  The Veteran did not report for the examination.  
When entitlement to a benefit based on an original claim 
cannot be established without a VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b).  The Veteran did not 
report for the September 2008 examination, and he has not 
submitted any information as to the cause of his failure to 
report.  The Board therefore will consider his appeal based 
on the evidence of record.

The Veteran is competent to report his exposure to cold and 
resulting cold sensations in his feet during service.  He has 
been consistent in his accounts of those events, and the 
Board finds that he is credible in providing that history.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evidence leaves a more difficult question as to whether 
current symptoms affecting the Veteran's feet are related to 
the cold exposure in service.  The Veteran reports being 
diagnosed with diabetes in 1996, and VA physicians have 
managed his diabetes since 2001.  In 2003, when the Veteran 
reported a history of cold exposure of the feet in the 1950s 
and current foot pain and paresthesias, the treating 
physician provided a diagnosis of cold injury of the feet in 
addition to the existing diagnosis of diabetes.  The VA 
physician who examined the Veteran in 2007 stated that it was 
impossible to tell whether the current symptoms were due to 
cold injury or to diabetes.  Treating physicians' handling of 
the foot symptoms as due to both diabetes and cold injury 
provides support for service connection that helps to balance 
the questions left by the 2007 examination.  Resolving 
reasonable doubt in the Veteran's favor, the Board grants 
service connection for residuals of cold injury of both feet.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Entitlement to service connection for residuals of cold 
injury of both feet is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


